DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 10/12/21. 

1.	Claim 8 is objected to.
2.	Claims 1-20 are pending.
3.	Claims 1-7 and 9-20 are rejected.

Allowable Subject Matter
4.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
5.	The drawings filed on 10/12/21 are acceptable.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 2/7/22 is filed.  The submissions is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
   
Claim Rejections - 35 USC § 112
7.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 15 recites the limitation "information associated with the output of the highlight event" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Thus, for the purpose of Examination, the limitation will be interpreted as the information 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 7, 9, 13 and 18-10 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al., (Viswanathan), US Patent. No.: 10855625 as applied to claims above in view of Zhou et al., (Zhou), US PGPub. No.: 20200402058.

 	As per claim 1, Viswanathan teaches a method, comprising: 
monitoring, by a compute device having interactions with a user (the client application 108 (of user) may present or interact with a chat application or conversational interface operable on a third-party server (not shown) and/or on the server system 150; server (compute device) comprises trigger event queue for monitoring/filtering data for triggers; filtering (comprises monitoring)the one or more events based on defined filtering criteria; maintain recipes comprise monitoring) (col. 2, ones 61-62; col. 6, lines 3-6 and 33-34; col. 12, lines 30-31; Fig. 1) and at least one remote entity, (third party application and/or cloud based service) (col. 3, line 50; col. 6, lines 3-6), the interactions (server system represents remote entity; monitoring hence, via automating routine tasks (of interactions), learn about relevant or desired filters and commands, and provide corresponding information to a user based on specific circumstances; The client application 108 may be storable in a memory (e.g., see FIG. 2) and executable by a processor (e.g., see FIG. 2) of a client device 106 to provide for user interaction, receive user input, present information to the user via a display (e.g., see FIG. 2), and send data to and receive data from the other entities of the system 100 via the network 10) (col. 2, lines 7-10; col. 5, lines 62-col. 6, line 1; col. 6, lines 3-6see Fig. 1, item 150); 
generating a stream of event information based on at least a portion of the interactions, (the personalization feature provides intelligent command and/or notification recommendations based on event data (streams), past actions of the user, specific active recipes, distributed applications providing event data (streams), metadata, thresholds or conditions defined, for instance, in recipes) (col. 4, lines 9-14)
analyzing, by a first software application operating in the compute device, the stream of event information to identify a first predefined trigger in the stream of event information, (the personalization feature provides intelligent command and/or notification recommendations based on event data, past actions of the user, specific active recipes (comprises trigger), distributed applications (comprising first software application operating in the compute device) providing event data, metadata, thresholds or conditions defined, for instance, in recipes; also cloud-based service that automates interaction between different applications (e.g. software or web applications) to facilitate data flow, and integrates data from among the different applications based on customizable criteria (trigger); For example, using a recipe retrieving information from a first distributed application, the integration engine 140 may identify that there has been a change in the status of an account on which the user has been working) (col. 3, lines 50-54; col. 4, lines 11-14 and 26-29), 
analyzing, by a second software application operating in the compute device and different than the first software application, (The integration engine 140 may determine, either automatically or based on a user command, additional information relating to the account, the change, or other attributes of the event (e.g., the status change of the account), using a recipe retrieving information from one or more second distributed
applications; the integration engine (of the compute device) 140 may maintain a list that maps objects (e.g., using object identifiers) in one application to objects of other 
applications (second application), thus analyzed) (col. 4, lines 30-34; col. 12, lines 64-66) the stream of event information to identify a second predefined trigger in the real-time stream of event information and different from the first predefined trigger, (mapping include corresponding data fields and may be generated based on schemas of applications, pattern matching rules (e.g., text comparison, hence of text streams; (comprising 2nd predefined trigger) etc.) (col. 12, lines 64-col. 13, line 8); 
in response to the first predefined trigger, generating a first message event associated with the first predefined trigger, (the personalization feature provides intelligent command and/or notification recommendations (message generated/ outputted) based on event data) (col. 3, lines 50-54; col. 4, lines 11-14 and 26-29); 
in response to the second predefined trigger, generating a second message associated with the second predefined trigger different than the first message, (via generate suggested commands (message) for the user using metadata specific to the event) (col. 4, lines 35-37);
outputting the first message. (col. 3, lines 50-54; col. 4, lines 11-14 and 26-29; col. 7, lines 1-3); and 
outputting the second message, (col. 4, lines 35-37). 
 Viswanathan does not specifically teach real-time stream of event information.
However, Zhou teaches real-time stream of event information, (screening data streams by a pre-coded filter to identify events) (para. 40). Zhou also teaches analyzing, by a first software application operating in the compute device, the stream of event information, (Filter/Normalizer 232 may concurrently apply multiple filters to data streams opening multiple trace instances and setting unique filters for each trace instance to obtain the desired data; stream memory 220 may store software instructions, such as stream programs (applications), that may perform operations when executed by stream processors 230) (para. 72, 77).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan and Zhou in order to include screening data streams by a pre-coded filter (hence, trigger) to also identify events that do not need to be processed or that fall outside a category required by the user. Such filters may be positioned in the interface between domains or servers to facilitate later real-time processing, (Zhou: para. 40).
 
 	As per claim 7, the method of claim 1, Viswanathan teaches wherein the interactions between the compute device and the user include at least one of keyboard input, clipboard activity, software being accessed, windows being used, text on a screen, mouse activity, browser usage, search bar input, file system activity, network activity, audio input, audio output, location information, or operating system information, (col. 3, lines 64-col. 4, line 1; col 11, lines 25-31; Fig. 4/406).   

 	As per claim 9, Viswanathan teaches a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the instructions comprising code to cause the processor, (col. 9, lines 16-21) to: 
generate, by a compute device, a stream of event information based on interactions, (the personalization feature provides intelligent command and/or notification recommendations based on event data (streams), past actions of the user, specific active recipes, distributed applications providing event data (streams), metadata, thresholds or conditions defined, for instance, in recipes) (col. 4, lines 9-14) being monitored at the compute device, (server (compute device) comprises trigger event queue for monitoring/filtering data for triggers; filtering the one or more events based on defined filtering criteria) (col. 2, ones 61-62; col. 6, lines 3-6 and 33-34; Fig. 1); 
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 13, Viswanathan teaches an apparatus, comprising: memory storing at least one software application; and a processor operatively coupled to the memory, (col. 6, lines 20-27; col. 7, lines 56-57; col. 8, lines 29-33) and configured to: 
monitor interactions with at least one of a user or a remote entity, (the client application 108 (of user) may present or interact with a chat application or conversational interface operable on a third-party server (not shown) and/or on the server system 150; server (compute device) comprises trigger event queue for monitoring/filtering data for triggers; filtering the one or more events based on defined filtering criteria; monitoring via maintaining recipes) (col. 2, ones 61-62; col. 6, lines 3-6 and 33-34; col. 12, lines 30-31; Fig. 1); 
generate a real-time stream of event information based on at least a portion of the interactions, (the personalization feature provides intelligent command and/or notification recommendations based on event data (streams), past actions of the user, specific active recipes, distributed applications providing event data (streams), metadata, thresholds or conditions defined, for instance, in recipes) (col. 4, lines 9-14);
analyze, by the at least one software application, the stream of event information to identify a predefined trigger in the stream of event information, (the personalization feature provides intelligent command and/or notification recommendations based on event data, past actions of the user, specific active recipes (comprises trigger), distributed applications (comprising first software application operating in the compute device) providing event data, metadata, thresholds or conditions defined, for instance, in recipes; also cloud-based service that automates interaction between different applications (e.g. software or web applications) to facilitate data flow, and integrates data from among the different applications based on customizable criteria (trigger); For example, using a recipe retrieving information from a first distributed application, the integration engine 140 may identify that there has been a change in the status of an account on which the user has been working) (col. 3, lines 50-54; col. 4, lines 11-14 and 26-29); 
in response to the predefined trigger, generate a message associated with the predefined trigger, (the personalization feature provides intelligent command and/or notification recommendations (message generated/ outputted) based on event data) (col. 3, lines 50-54; col. 4, lines 11-14 and 26-29); and cause output of the message, (col. 3, lines 50-54; col. 4, lines 11-14 and 26-29; col. 7, lines 1-3).
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 18, the apparatus of claim 13, Viswanathan teaches wherein the output of the message is visual, (notification displayed to user, thus visual) (col. 3, lines 50-54; col. 4, lines 11-14 and 26-29; Fig. 4/406). 
 
 	As per claim 19, the apparatus of claim 13, Viswanathan teaches wherein the output of the message is interactive, (notification displayed to user, thus visual, then command received, thus interactive; also, GUI is for interacting) (col. 3, lines 37, 50-54; col. 4, lines 11-14 and 26-29; Fig. 4/408). 
 
 	As per claim 20, the apparatus of claim 13, Viswanathan teaches wherein the predefined trigger is at least one of a predefined event included in the stream of event information or a predefined pattern of events included in the stream of event information, (the recipe region 620 includes a trigger section 622 for configuring the parameters of the trigger. For example, the trigger section 622 may include an application definition element 624 and a trigger definition element 626. The application definition element 624 is user selectable to define which application activates the trigger. The trigger action may be any event that can occur within the application defined using the application definition element) (col. 17, lines 40-49).
Viswanathan does not specifically teach real-time stream of event information;
However, Zhou teaches real-time stream of event information, (screening data streams by a pre-coded filter to identify events) (para. 40).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan and Zhou in order to include screening data streams by a pre-coded filter (hence, trigger) to also identify events that do not need to be processed or that fall outside a category required by the user. Such filters may be positioned in the interface between domains or servers to facilitate later real-time processing, (Zhou: para. 40).

12.	Claims 2, 4, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al., (Viswanathan), US Patent. No.: 10855625 as applied to claims above in view of Zhou et al., (Zhou), US PGPub. No.: 20200402058 and further in view of Cho et al., (Cho), US PGPub. No.: 20210241925.

 	As per claim 2, the method of claim 1, Viswanathan teaches wherein the at least one remote entity includes a first remote entity operatively coupled to the compute device and a second remote entity operatively coupled to the compute device different than the first remote entity, (third party server and server system) (col. 6, lines 3-6)
Neither Viswanathan nor Zhou specifically teaches further comprising: wirelessly receiving the first software application from the first remote entity; and wirelessly receiving the second software application from the second remote entity. 
However, Cho teaches wirelessly receiving the first software application from the first remote entity; and wirelessly receiving the second software application from the second remote entity, (IoT device includes mobile device (thus, wireless); para. 147, 200, 205).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Cho such that software distribution can make use of download or streaming. Electronic software distribution has many advantages compared to distribution on physical media, for both vendors and customers, (Cho; para. 146)

 	As per claim 4, the method of claim 1, 
	Viswanathan teaches remote entity operatively coupled to the compute device, (Fig. 1).
Neither Viswanathan nor Zhou specifically teaches further comprising: wirelessly receiving the first software application from a remote entity; and wirelessly receiving the second software application from the remote entity. 
However, Cho teaches further comprising: wirelessly receiving the first software application from a remote entity; and wirelessly receiving the second software application from the remote entity, (IoT device includes mobile device (thus, wireless); para. 147, 200, 205).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Cho such that software distribution can make use of download or streaming. Electronic software distribution has many advantages compared to distribution on physical media, for both vendors and customers, (Cho; para. 146).

 	As per claim 14, the apparatus of claim 13, Viswanathan teaches the processor further configured to: send information associated with the output of the message to the remote entity, (via exchanging data, i.e. conversational interface application(s) 314 may be operable on the server system 150 or on a third-party server and may be configured to exchange data with the integration engine) (col. 11, lines 35-38); and receive information associated with a modification of the output of the message from the remote entity, (recommendations for additional commands respective to the at least one notification based on metadata associated with an event corresponding to the at least one notification, and transmitting, by the one or more processors, the recommendations for additional commands to the user via the conversational interface) (abstract; Fig. 4/410). 
	Neither Viswanathan nor Zhou specifically teaches wherein the at least one software application was received from the remote entity.
However, Cho teaches wherein the at least one software application was received from the remote entity, (IoT device includes mobile device (thus, wireless); para. 147, 200, 205).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Cho such that software distribution can make use of download or streaming. Electronic software distribution has many advantages compared to distribution on physical media, for both vendors and customers, (Cho; para. 146) 

 	As per claim 15, the apparatus of claim 14, Viswanathan teaches wherein the information associated with the output of the highlight event includes at least one of: a unique identifier of the at least one software application, a time of the output of the message, a unique identifier associated with the user, the real-time stream of event information when the predefined trigger was identified, or the interactions when the predefined trigger was identified, (third-party applications represents unique identifier) (col. 3, lines 54-59).  

 	As per claim 16, the apparatus of claim 14, Viswanathan teaches wherein the modification includes at least one of a command to continue the output of the message or a command to deactivate the output the message, (via command including a requested operation respective to notification, thus continues the output) (col. 13, lines 57-61).  

13.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al., (Viswanathan), US Patent. No.: 10855625 as applied to claims above in view of Zhou et al., (Zhou), US PGPub. No.: 20200402058 and further in view of Cho et al., (Cho), US PGPub. No.: 20210241925 and further in view of Jaladi et al., (Jaladi), US Patent No.: 10671378.

 	As per claim 3, The method of claim 1, Viswanathan teaches wherein the at least one remote entity includes a first remote entity operatively coupled to the compute device and a second remote entity operatively coupled to the compute device different than the first remote entity, (third party server and server system) (col. 6, lines 3-6)
Neither Viswanathan  nor Zhou specifically teaches further comprising: wirelessly receiving the first software application from the first remote entity; and20 257867621Attorney Docket No. OLIA-001/OOUS 341226-2001wirelessly receiving a third software application from the first remote entity, the third software application modified based on instructions from the second remote entity to generate the second software application.  
However, Cho teaches wirelessly receiving the first software application from the first remote entity, (IoT device includes mobile device (thus, wireless); para. 147), and20 257867621Attorney Docket No. OLIA-001/OOUS 341226-2001wirelessly receiving a third software application from the first remote entity, (para. 152, 153); second remote entity to generate the second software application, (IoT device includes mobile device (thus, wireless); para. 147, 200, 205).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Cho such that software distribution can make use of download or streaming. Electronic software distribution has many advantages compared to distribution on physical media, for both vendors and customers, (Cho; para. 146).
Neither Viswanathan, Zhou, nor Cho specifically teaches the third software application modified based on instructions from the second remote entity to generate the second software application.
However, Jaladi teaches the third software application modified based on instructions from the second remote entity to generate the second software application, (a first set of the modular features corresponding to the current version of the service provider application is different than a second set of the modular features corresponding to the stored version of the service provider application based on the removal instructions, wherein the first set of the modular features comprise an interface element of a user interface for a predefined interface template having updated element data within the interface element) (claim 10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou, Cho and Jaladi in order to provide for updating particular features of a service provider application (SPA) that is stored on a mobile device of a user. The SPA stored on the mobile device may be associated with various “versions.” As used herein, an “original version” of the SPA stored on the mobile device may refer to a version of the SPA that was downloaded, by the mobile device, (Jaladi; col. 1, lines 53-59).

 	As per claim 10, the non-transitory processor-readable medium of claim 9, Viswanathan teaches the code further comprising code to cause the processor, to: wherein a second remote entity different than the first remote entity, (via a third-party server (not shown, and/or the third-party applications 160 may include one or more computing systems (hence, different)) (col. 6, lines 3-6, and 20-22);  
Neither Viswanathan nor Zhou specifically teaches receive a third software application from a first remote entity.  
However, Cho teaches receive a third software application from a first remote entity, (all apps that should be used for using functions provided by individual IoT devices may be driven in a cloud environment (hence, comprising multiple entities) and thus the user can conveniently purchase and drive apps. Further, even if all manufacturers of individual IoT devices are different, the user can easily purchase and drive a wide variety of apps in a cloud environment) (para. 218).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Cho such that software distribution can make use of download or streaming. Electronic software distribution has many advantages compared to distribution on physical media, for both vendors and customers, (Cho; para. 146).
Neither Viswanathan, Zhou, nor Cho specifically teaches wherein instructions modified the third software application to generate the first software application.
However, Jaladi teaches wherein instructions modified the third software application to generate the first software application (a first set of the modular features corresponding to the current version of the service provider application is different than a second set of the modular features corresponding to the stored version of the service provider application based on the removal instructions, wherein the first set of the modular features comprise an interface element of a user interface for a predefined interface template having updated element data within the interface element) (claim 10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou, Cho and Jaladi in order to provide for updating particular features of a service provider application (SPA) that is stored on a mobile device of a user. The SPA stored on the mobile device may be associated with various “versions.” As used herein, an “original version” of the SPA stored on the mobile device may refer to a version of the SPA that was downloaded, by the mobile device, (Jaladi; col. 1, lines 53-59).

14.	Claims 5, 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al., (Viswanathan), US Patent. No.: 10855625 as applied to claims above in view of Zhou et al., (Zhou), US PGPub. No.: 20200402058 and further in view of Mercury al., (Mercury), US PGPub. No.: 20190087832.

 	As per claim 5, the method of claim 1, Viswanathan teaches wherein the stream of event information is selected from the interactions of the compute device with the user, (that processing (comprising selecting) the event data describing the one or more events to generate the one or more notifications includes filtering the one or more events based on defined filtering criteria; that the defined filtering criteria are defined based on a notification command customized to the user) (col. 13, lines 37-40) 
Viswanathan does not specifically teach real-time stream of event.
However, Zhou teaches real-time stream of event information, (screening data streams by a pre-coded filter to identify events) (para. 40).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan and Zhou in order to include screening data streams by a pre-coded filter (hence, trigger) to also identify events that do not need to be processed or that fall outside a category required by the user. Such filters may be positioned in the interface between domains or servers to facilitate later real-time processing, (Zhou: para. 40).
Neither Viswanathan, nor Zhou teaches information is selected based on sensor data collected from at least one pre-selected sensor associated with the compute device. 
However, Mercury teaches information is selected based on sensor data collected from at least one pre-selected sensor associated with the compute device, (para. 109).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Mercury such that additional monitoring devices may be built into specific software programs with which the user is interacting, and may be able to determine the correctness, quality, and efficiency of the user's interaction with the particular software, (Mercury: para. 109).

 	As per claim 6, The method of claim 5, 
Neither Viswanathan, nor Zhou teaches wherein the at least one pre-selected sensor includes at least one of: a keyboard associated with the compute device to track keyboard inputs by the user, or a mouse associated with the compute device to track mouse inputs by the user.  
However, Mercury teaches wherein the at least one pre-selected sensor includes at least one of: a keyboard associated with the compute device to track keyboard inputs by the user, or a mouse associated with the compute device to track mouse inputs by the user, (mouse movement trackers, keystroke loggers) (para. 96).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Mercury such that additional monitoring devices may be built into specific software programs with which the user is interacting, and may be able to determine the correctness, quality, and efficiency of the user's interaction with the particular software, (Mercury: para. 109).

 	As per claim 12, the non-transitory processor-readable medium of claim 9, Viswanathan teaches wherein the interactions include a first portion of interactions from a remote entity operatively coupled to the compute device, (the client application 108 (of user) may present or interact with a chat application or conversational interface operable on a third-party server (not shown) and/or on the server system 150; server (compute device) comprises trigger event queue for monitoring/filtering data for triggers) (col. 2, ones 61-62; col. 6, lines 3-6 and 33-34; Fig. 1).
Neither Viswanathan nor Zhou specifically teach a second portion of interactions from sensor data detected from at least one pre-selected sensor associated with the compute device.  
However, Mercury teaches a second portion of interactions from sensor data detected from at least one pre-selected sensor associated with the compute device, (para. 109).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Mercury such that additional monitoring devices may be built into specific software programs with which the user is interacting, and may be able to determine the correctness, quality, and efficiency of the user's interaction with the particular software, (Mercury: para. 109).

15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al., (Viswanathan), US Patent. No.: 10855625 as applied to claims above in view of Zhou et al., (Zhou), US PGPub. No.: 20200402058 and further in view of Kataria al., (Kataria), US PGPub. No.: 20170220240.

 	As per claim 11, the non-transitory processor-readable medium of claim 9, Viswanathan teaches wherein the first message is interactive, (provides notification recommendations (hence, comprises collaboration/interactive) (col. 4, lines 11-14).
Neither Viswanathan nor Zhou specifically teaches and the second message is not interactive.
However, Kataria teaches the second message is not interactive, (the presentation component 130 can present an interactive in-application notification 133 or a static, non-interactive in-application notification 13) (para. 29).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Kataria such that the message 173 can include data about the in-application notification 133, such as the type of notification, the graphic details of the notification (e.g., pixel dimensions, color scheme), graphic content and/or textual content, and/or selectable features of the notification, (Kataria: para. 29).

16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al., (Viswanathan), US Patent. No.: 10855625 as applied to claims above in view of Zhou et al., (Zhou), US PGPub. No.: 20200402058 and further in view of Mensinger al., (Mensinger), US Patent No.: 9854972.

 	As per claim 17, the apparatus of claim 13, 
Neither Viswanathan nor Zhou specifically teaches wherein the output of the message is audible.
However, Mensinger teaches wherein the output of the message is audible, (col. 11, lines 8-11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Viswanathan, Zhou and Mensinger such that the program code may configure processor module 214 to process data streams or counts, filter, calibrate, perform fail-safe checking, and the like, (Mensinger: col. 18, lines 3-6).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Gross, US PGPub. No.: 20160360382, para. 8, 764.  See form 892.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        9/9/22